Case:19-02177-MCF13 Doc#:68 Filed:01/03/21 Entered:01/03/21 18:29:40                          Desc: Main
                           Document Page 1 of 9



                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO


  IN RE                                              CASE NO. 19-02177(MCF)
  SANDRA MARIA DE FATIMA SEDA
  BARLETTA                                           CHAPTER 13
  Debtor


     AMENDED OBJECTION TO CONFIRMATION OF AMENDED CHAPTER 13
             PLAN DATED SEPTEMBER 25, 2020 AT DK. NO. 52

 TO THE HONORABLE COURT:

        By counsel, Isabel de la Torre – Machado (hereinafter “De la Torre”) very respectfully

 represents and prays as follows:

        1. Debtor filed her Chapter 13 bankruptcy petition on April 22, 2019. Dk. No. 1.

        2. Ms. De la Torre is a secured creditor with a mortgage lien over real property belonging to

            Debtor and located at #8 Calle Tapia, Ocean Park, San Juan, Puerto Rico. See, Claim #5.

        3. Debtor filed her latest proposed Chapter 13 plan dated September 25, 2020 at Dk. No.

            52, in which she provides that secured creditors with liens over the aforementioned real

            property will be paid directly upon the closing of the sale of the same. See, Dk. No. 52 at

            sections 8.3 and 8.4.

        4. Furthermore, the foregoing plan also provides for the automatic lifting of the stay in favor

            of the named secured creditors in section 8.3 of the plan, if the abovenamed collateral is

            not sold on or before the 28th month from the filing of the petition. See, section 8.3 of the

            plan at Dk. No. 52.

        5. Notwithstanding, despite the appearing creditor being a secured creditor with a mortgage

            lien over the collateral described hereinabove at paragraph 2, she is not included in the

            provision affording an automatic lifting of the stay if her collateral is not sold by Debtor
Case:19-02177-MCF13 Doc#:68 Filed:01/03/21 Entered:01/03/21 18:29:40                           Desc: Main
                           Document Page 2 of 9



                                                   2


          on or before the 28th month after the date of the filing of the petition. See, section 8.3 of

          the plan, as Mrs. De la Torre is not named in the foregoing section, but on section 8.4.

       6. The appearing creditor objects to the confirmation of Debtor’s latest plan dated

          September 25, 2020 at Dk. No. 52 for the following reasons:

          a.    Unfair Discrimination in violation of section 1322(a) (3) of the Bankruptcy

               Code. As Debtor does not provide the redress of an automatic lifting of the stay in

               favor of the appearing creditor, despite having provided to other secured creditors

               with liens over the same collateral, the plan unfairly discriminates against Ms. De la

               Torre in violation of section 1322 (b)(3) of the Bankruptcy Code. See, section 8.3 of

               the proposed plan, which fails to mention Ms. De la Torre as a mortgage creditor over

               the realty located at #8 Calle Tapia, Ocean Park, San Juan, P.R.

          b. Collateral is not necessary for Debtor’s reorganization.                   As the property

               described herein at paragraph 2, and which serves as collateral to the appearing

               creditor, is not is not necessary for Debtor’s reorganization, it is also irrelevant whether

               the property has equity or not for purposes of adequate protection to secured creditors

               with liens over the same. It must be noted, that Debtor claimed the aforementioned

               property serving as collateral for the appearing creditor as completely exempt, thus no

               money from the sale of the same will ever be used to pay any creditors, other than the

               ones with liens over it. As a result, any surplus money at the closing of the sale of the

               real property located at #8 Tapia Street in Ocean Park will end up in Debtor’s pocket.

               In view of the above, the appearing creditor and the Chapter 13 Trustee have requested

               information regarding the efforts made by Debtor up to date to sell the

               aforementioned property to no avail.       As Debtor continues to ignore such requests,
Case:19-02177-MCF13 Doc#:68 Filed:01/03/21 Entered:01/03/21 18:29:40                       Desc: Main
                           Document Page 3 of 9



                                                 3


             she does not inform if there have been any offers to purchase the property mortgaged

             in favor of the appearing creditor. Without said information, Mrs. De la Torre and

             other creditors with liens over the property, cannot determine whether Debtor’s

             efforts to allegedly market and sell the collateral are in good faith. As a result, debtor

             fails to establish the feasibility of her proposed plan pursuant to section 1325(a)(6) of

             the Bankruptcy Code and that the plan is being proposed in good faith under section

             1325(a)(3) of the same.

          c. Unreasonable delay in complying with the sale of the collateral as provided by

             Debtor’s proposed plan. Over a year has passed since the filing of the petition and

             Debtor has been unsuccessful in selling Ms. De la Torre’s collateral. In addition,

             Debtor is marketing the collateral with an asking price way above the value Debtor

             herself asserted the property has in her schedules. See, schedules A and D at Dk. No.

             1. As shown in the attached posting of Clasificados online, the real property in

             question is being marketed for a sale price of $1,200,000.00, while Debtor stated in

             her schedules and under oath, that the property has a value of $900,000.00. The

             foregoing, makes it impossible to obtain any reasonable offers for the purchase of the

             same in detriment to the secured creditors that have liens of the property and are

             impeded to enforce their liens over the same.          Listing the property at a price

             $300,000.00 above its alleged value makes no sense, and debtor should explain why

             the sales price is $1,200,000.00. See document attached. The foregoing deprives the

             appearing creditor of adequate protection under section 361 and 362 of the

             Bankruptcy Code.
Case:19-02177-MCF13 Doc#:68 Filed:01/03/21 Entered:01/03/21 18:29:40                                             Desc: Main
                           Document Page 4 of 9



                                                              4


               d. Time frame to sell the collateral is too long, and, whether such property will be

                    sold for a sufficient amount to pay all secured creditors is highly speculative.

                    It is the appearing creditor’s contention that the time frame to sell the foregoing

                    property is too long, as the payoff balance of the loan with Ms. De la Torre and the

                    payoff amount of other loans secured with mortgages over the property located at #8

                    Calle Tapia in Ocean Park continues to increase, along with the CRIM’s secured claim

                    for taxes over said realty, thus depleting any potential equity on the property at the

                    time the case was originally filed on April 22, 2019.1

                    Secured creditors have been deprived of any information regarding any offers to

                    purchase their collateral, and therefore, cannot assess if there have been any reasonable

                    offers to purchase the property located at #8 Tapia Street in Ocean Park, so they can

                    be paid in full at closing. As such, secured creditors do not know if Debtor has

                    rejected offers that would be sufficient to pay all secured creditors, but that would not

                    result in Debtor being able to pocket any surplus at the closing of its sale. Of course,

                    any potential rejection of offers of this nature would be at the expense of secured

                    creditors with liens over the foregoing collateral, which are forced to wait until the

                    collateral is sold at a price that is to Debtor’s liking, instead of selling it at a price that

                    is reasonable and sufficient to pay secured creditors, taking into consideration market

                    conditions and the current state of the property.




 1Debtor has not shown any evidence of having paid the post-petition real property taxes for the appearing creditor’s
 collateral. At present, the post-petition taxes payable on July 1, 2019, January 1, 2020 and July 1, 2021 are already due
 and outstanding, unless Debtor can show that she has paid said property taxes.
Case:19-02177-MCF13 Doc#:68 Filed:01/03/21 Entered:01/03/21 18:29:40                                          Desc: Main
                           Document Page 5 of 9



                                                             5


                   It must not be forgotten, that while Debtor keeps on extending the time frame to sell

                   the collateral, which by the way, could be easily further extended by submitting post-

                   confirmation amended plans, if the proposed plan gets confirmed; the payoff balances

                   of the loans secured by the aforementioned realty and the taxes applicable to the same,

                   keep on increasing. As a result, the alleged adequate protection provided, by a “so

                   called” equity cushion on the collateral, most probably will be depleted.

                   Therefore, whether the collateral of secured creditors with liens over the realty located

                   at #8 Calle Tapia could be sold for a price sufficient to pay all secured creditors as

                   proffered in Debtor’s latest proposed plan is highly speculative and does not comply

                   with the feasibility requirements of section 1325(a)(6) of the Bankruptcy Code.

                   Furthermore, the foregoing clearly deprives secured creditors of adequate protection

                   in violation of sections 361, 362 and 1325(a)(1) of the Bankruptcy Code.

               e. Debtor fails to pay her disposable income in violation of section 1322 (a)(1) of

                   the Bankruptcy Code.               Debtor’s latest amended plan eliminates her monthly

                   payment step up payments from $100.00 monthly to $250.00 monthly on month 13

                   of the plan and extends her monthly $100.00 payments for and additional period of

                   12 months. The foregoing was done without explaining why she is not able to comply

                   with the increase of her payments on month 13 of the plan, as originally proposed to

                   creditors, and despite her alleged income increase derived from future rent receivables

                   pursuant to her schedule I. See, Dk. No. 1 and Debtor’s original plan dated May 16,

                   2019 at Dk. No. 11.2


 2 Debtor does not identify the property to be rented and from which rent receivables will derived. Payments under the
 plan may end up satisfying any potential deficiency of secured creditors over the realty at Calle Tapia, if said realty is
Case:19-02177-MCF13 Doc#:68 Filed:01/03/21 Entered:01/03/21 18:29:40                             Desc: Main
                           Document Page 6 of 9



                                                       6


               f. Retention of lien language is not proper and deprives secured creditors of

                    adequate protection. Debtor’s retention of lien language is inadequate, as it is the

                    one provided pursuant to section 1325 (a)(5) which limits the retention of liens to the

                    time in which Debtor may obtain a discharge under Chapter 13. It must be noted,

                    that if the automatic relief from stay provided by the plan is triggered in favor of

                    secured creditors after month 28 of the same, there is no guarantee that secured

                    creditors will be able to complete the foreclosure on their collateral before Debtor may

                    obtain a discharge upon completion of payments under any confirmed Chapter 13

                    plan. Debtor should therefore provide a retention of liens that will remain in full

                    force and effect, even if she obtains a discharge pursuant to section 1328 of the

                    Bankruptcy Code. Additionally, the retention of liens section, that is section 8.2 of

                    the plan, modifies sections 3.1, 3.3, 3.4 and 3.7 of Debtor’s latest amended plan, which

                    have no provision for any secured creditors and therefore provides no retention of

                    liens for any such type of creditors. Secured creditors are provided for in section 8.3

                    of the plan, to which section 8.2 does not refer to. Therefore, as drafted, Debtor’s

                    latest amended plan does not provide the retention of liens required for secured

                    creditors in order to provide adequate protection pursuant to sections 361, 362 and

                    1325(a)(1) of the Bankruptcy Code.

               g. Debtor’s latest plan makes reference to the wrong claim filed by the appearing

                    creditor at section 8.4. Debtor’s latest plan also makes reference to the wrong claim

                    number, when referring to the appearing creditor in section 8.4, as Ms. De la Torre’s



 adjudicated in favor of a senior lien holder.
Case:19-02177-MCF13 Doc#:68 Filed:01/03/21 Entered:01/03/21 18:29:40                                            Desc: Main
                           Document Page 7 of 9



                                                              7


                    claim is claim #5, not claim #3, as erroneously stated in the second sentence of the

                    aforementioned section. Claim #3 was filed by the Internal Revenue Service.

               h. Debtor fails to provide evidence of having insured the collateral and does

                    proffer to pay for said insurance in the future, nor to pay its applicable taxes.

                    Debtor does not provide evidence of having adequately insured the collateral of the

                    appearing creditor with a hazard insurance covering earthquakes, tropical storms and

                    fire. Lack of hazard insurance covering hurricanes, earthquakes and fire deprives Ms.

                    De la Torre and other secured creditors which hold liens over the same collateral of

                    adequate protection pursuant to sections 361 and 362 of the Bankruptcy Code, as the

                    threat of loss of said collateral is not covered by any insurance. See, In Re Barnes, 125

                    B.R. 484 (Bankr. E. D. Mich. 1991) and In the matter of Sierra, 73 BR 372. Failure to

                    provide hazard insurance over the collateral deprives secured creditors of adequate

                    protection regardless of the value of the collateral, and also makes Debtor’s latest

                    proposed plan not compliant with section 1325(a)(1) of the Bankruptcy Code.3

          7. In view of the above, Ms. De la Torre does not accept Debtor’s plan dated September 25,

               2020 at Dk. No. 52 and hereby objects to the confirmation of the same as it fails to comply

               with sections 361, 362, 1322(a)(1), 1322(a)(3), 1325 (a)(3), 1325(a)(5), 1325(a)(6) and

               1325(a)(1) of the Bankruptcy Code.


                                                     NOTICE
               Within fourteen (14) days after service as evidenced by the certification, and an
               additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served
               by mail, any party against whom this paper has been served, or any other party to
               the action who objects to the relief sought herein, shall serve and file an objection

 3 Senior lien holders require insuring the collateral for the replacement value of the same, thus providing sufficient
 windfall to pay junior lien mortgage holders in case the collateral is lost due to a covered casualty.
Case:19-02177-MCF13 Doc#:68 Filed:01/03/21 Entered:01/03/21 18:29:40                        Desc: Main
                           Document Page 8 of 9



                                                  8


            or other appropriate response to this paper with the Clerk’s office of the U.S.
            Bankruptcy Court for the District of Puerto Rico and serve a copy of the same on the
            appearing parties and the US Trustee’s Office. If no objection or other response is filed
            within the time allowed herein, the relief sought will be deemed unopposed and may be
            granted unless: (1) the requested relief is forbidden by law; (2) the requested relief is
            against public policy; or (3) in the opinion of the court, the interest of justice requires
            otherwise.

        WHEREFORE, it is respectfully requested from this Honorable Court to DENY the

 confirmation of debtor’s latest amended Chapter 13 plan dated September 25, 2020 filed at Dk. No.

 52, with any other redress this Court may deem just and proper.

        CERTIFICATE OF SERVICE: This document was filed with the U.S. Bankruptcy Court

 for the District of Puerto Rico using the CM/ECF filing system, which will send a copy of this motion

 to all registered parties including: Noemí Landrau - Rivera, Esq., Counsel for Debtor, Alejandro

 Oliveras - Rivera, Esq., Chapter 13 Trustee, and to the U.S. Trustee Office. A copy of this

 document was also sent by First Class Mail to Sandra María de Fatima Seda Barletta, Debtor, #8

 Calle Tapia, Ocean Park, San Juan, Puerto Rico 00911.


        RESPECTFULLY SUBMITTED.

        In Guaynabo Puerto Rico on this 3rd day of January 2021.

                                               LUIS M. SUAREZ LOZADA
                                                      LAW OFFICES
                                               Counsel for Isabel de la Torre - Machado
                                               P.O. Box 192333
                                               San Juan, Puerto Rico 00919-2333
                                               Phone:(787)296-4299
                                               e-mail: suarez@caribe.net
                                               /S/Luis M. Suárez Lozada
                                               USDC-PR 209712
10/8/2020Case:19-02177-MCF13    Doc#:68
                        Ocean Park              Filed:01/03/21
                                   Puerto Rico, Venta                 Entered:01/03/21
                                                      Bienes Raíces San                         18:29:40
                                                                        Juan - Santurce Puerto Rico,             Desc:
                                                                                                     Real Estate for Sale                                            Main
                                                                    Document                   Page    9 of 9                                                        Login
                  Clasificados de Puerto Rico                                                  Ayuda para tu Negocio                          Mis Favoritos



              Clasificados de Puerto Rico
                  Puerto Rico Classifieds

     Bienes Raices          Alquiler y Vacaciones        Vehiculos, Autos            Mascotas              Articulos            Empleos         Servicio en Minutos        Servicios
   Real Estate for Sale      Long and Short Term          Motoras y Botes               Pets              Merchandise            Jobs            Plomero, Abogado...         Guia




                                                                     Guest House Santurce Norte!!,
                                                en San Juan - Santurce Puerto Rico Comercial - Apartments Building en Urbanizacion - Ocean Park

    Puerto Rico                                                                                                                                               Clasificado #4394050
                                                                                                                   Cuartos >=6,      Ver 56 transacciones
    Estados Unidos                                                                                                 Baños 5<,          en Ocean Park           ¡Consejos Arquitecta!
FAQ- Ayuda
Contact Us
                                                                                                                    Urbanizacion - Ocean Park, San
                                                                                                                  Juan - Santurce
                                                                                                                  $1,200,000 Liquidacion!!
                                                                                                                                                            Pedro Betancourt L.8416

                                                                                                                   Email Vendedor

                                                                                                                                          Ver prop. cerca
                                                                                                                   Pedro Betancourt L.8416
                                                                                                                   B&C Properties Real Estate
                                                                                                                   7875476521




                                                            ⊕   Ampliar



                                                                Guest House a un minuto de la playa, buena oportunidad. Para mas informacion llamar al
                                                                                                  787-547-6521.




                                                 Share                    Enviar                  Modificar               Reportar              Remover                 Destacar




                                                         Otras Propiedades Similares destacadas! Oprima Aquí para Destacar su Clasificado!

                                                                                   **SANTURCE, San Juan




                                                                                   **SANTURCE COMERCI…             $310,000
                                                                                   Comercial             0 Cuartos | 2 Baños




                                                                                                                                                                 Ver tu Promoción Aqui!




https://www.clasificadosonline.net/UDRealEstateDetail.asp?ID=4394050                                                                                                                  1/3
